Title: To George Washington from Alexander Hamilton, 25 April 1793
From: Hamilton, Alexander
To: Washington, George



Treasy Departt 25th Aprl 1793.

The Secretary of the Treasury has the honor to submit to the President of the U. States, two communications from the Comissioner of the Revenue; one enclosing a Contract entered into by the Superintendant of the Delaware Lighthouse with Matthew Van Dusen, for a mooring chain for one of the floating beacons in the Delaware bay. the other transmitting an offer of Samuel Wheeler concerning two Iron Lanterns for the Lighthouses on Tybee & Cape Fear Islands.
It appears that due pains have been taken to place the business upon the best footing practicable for the U. States and that the terms are as reasonable as there is a prospect of obtaining. The objects are indispensable.
All wch is humbly submitted

Alex: HamiltonSecy of the Treasury


A House for the Keeper & an Oil Vault for the Bald house establishment will be finally necessary, & it will conduce to œconomy to make them concurrent operations.

